DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 22-41 are allowed.
The following is an examiner’s statement of reasons for allowance: After conducting a complete search and consideration, claims 22-41 are found to be allowable. 
Arad to (US20140301394): Discloses a method for forwarding packets in a network device a plurality of hash values is generated based on a lookup key. The plurality of hash values includes at least a first hash value generated using a first hash function, a second hash value generated using a second hash function and a third hash value generated using a third hash function. The third hash function is different from the first hash function and the second hash function. A lookup table is searched using the first hash value and the second hash value to determine an offset for the lookup key.
HONG to (US20080080539) : Discloses method including the steps of: a) dividing a memory area of TCAM into fixed-size blocks depending on priority to configure a lookup table; b) assigning a priority to each routing entry being inputted to the lookup table based on prefix length; c) storing the routing entry having been assigned with the priority in a lookup table block of a corresponding priority; and d) when a modification occurs in the lookup table, modifying the lookup table to maintain an arranged state for a longest prefix match.

Roitshtein to (US20140244779): Discloses multiple hash function engines that are associated with a Bloom filter block 204 and are used to access the Bloom filter blocks 204. The multiple hash function engines 206 receive a prefix and calculate respective hash values based on the received prefix. The search engine 106 accesses Bloom filter blocks according to a suitable scheme that uses multiple hash values to access a single Bloom filter block 204. However, claims 22-41 are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including “deallocating the excess memory block without interrupting searching operations being performed in the one of the respective allocated memory blocks of the data storage resource, by: storing a copy of data from the excess memory block in one of the at least one remaining one of the at least one respective allocated memory block; rehashing the copy of the data from the excess memory block, stored in the one of the at least one remaining one of the at least one respective allocated memory block, according to a respective address hash function of the at least one remaining one of the at least one respective allocated memory block, to form a new addressable location in the respective one of the at least one respective allocated memory block for the copy of the data from the excess memory block, for continued availability for network transmissions, by transformation of a look-up key into the new addressable location, of the data from the excess memory block”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461